Citation Nr: 1744586	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-25 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was previously remanded by the Board in November 2015.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review. 

In August 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
In November 2015, the Board remanded the claim of entitlement to service connection for a neck disability for additional development.  A June 2016 rating decision granted entitlement to service connection for degenerative disc disease, cervical (claimed as neck condition).  As this represents a total grant of the benefit sought on appeal with respect to this issue, it is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1159 (Fed. Cir. 1997).

In addition to the matter noted above, the Veteran has appealed his claim for whether new and material evidence has been received to reopen a claim for service connection for thoracolumbar degenerative disc disease with degenerative joint disease spondylosis and entitlement to a disability rating in excess of 20 percent for degenerative disc disease, cervical (claimed as neck condition).  The electronic record indicates that the AOJ is taking action on these issues.  Although the matters are within the Board's jurisdiction, it has not been certified for appellate review and the Board will not undertake review of either matter at this time.  If either matter is not resolved in the Veteran's favor, the RO will certify the matter to the Board, which will undertake appellate review of the RO's action.  Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement (NOD)); 38 C.F.R. § 19.35 (2016) (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, during the pendency of the Veteran's appeal, a claim for entitlement to a TDIU was considered and denied by the RO in a January 2017 rating decision.  In certain instances, bifurcation and separate adjudication of the increased rating claim and the TDIU claim is permitted.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court acknowledged the Rice decision and held that it is permissive for VA to address a claim for a TDIU independently of other claims, including increased rating and service connection claims.  The January 2017 rating decision's denial of entitlement to a TDIU constitutes the permissible bifurcation and adjudication of the TDIU claim separate from the increased rating claim under Roebuck, Holland, and Locklear.  To date, no appeal has been taken from that separate adjudication.  


FINDING OF FACT

Throughout the relevant rating period, the Veteran's bilateral pes planus has been productive of no more than severe symptoms as demonstrated by pain on manipulation and use accentuated, indication of swelling on use, and marked pronation.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5276 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

Analysis

Throughout the rating period on appeal, the Veteran's service-connected pes planus of the bilateral feet has been rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2016).  

Under Diagnostic Code 5276, a 30 percent evaluation is warranted for bilateral pes planus manifested by severe symptoms such as objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  The maximum schedular evaluations of 30 percent for unilateral and 50 percent for bilateral pes planus are warranted for pronounced symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, or symptoms not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2016).  

Under Diagnostic Code 5284, a 10 percent rating is provided for a "moderate" foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).  A 20 percent rating is provided for a "moderately severe" foot injury.  Id.  A 30 percent evaluation is provided for a "severe" foot injury.  Id.  Additionally, the Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  Id.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Id.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

The Veteran was provided a VA feet examination in January 2012.  The January 2012 VA examiner noted the Veteran had a diagnosis of mild bilateral flat foot.  The examiner further noted the Veteran had bilateral foot pain that was accentuated on use.  The Veteran did not have pain on manipulation of the feet or swelling on use.  He had calluses on both feet and his symptoms were not relieved by arch supports.  The Veteran did not demonstrate extreme tenderness of plantar surface, there was no objective evidence of marked deformity of the foot or marked pronation of the foot.  Additionally, the Veteran's weight-bearing line fell over or medial to the great toe and he did not have a lower extremity deformity other than pes planus.  There was no inward bowing of the Achilles' tendon or marked inward displacement and severe spasm of the Achilles' tendon.  The Veteran did not use any assistive devices as a normal mode of locomotion.  The VA examiner noted that the Veteran's bilateral flatfoot condition did not cause functional impairment such that no effective function remains. 

An August 2015 treatment record in connection with the Veteran's claim for Social Security Disability benefits reflects he has difficulty standing and walking for long periods of time due to his pes planus.  The Veteran reported that he has used a cane for the previous two years.  He was diagnosed with left foot hallux valgus.  

The Veteran was provided a VA examination in March 2016.  The March 2016 VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran stated he currently experiences pain on the bottom and top of the left foot that he treats with Tylenol and steroids.  The Veteran reported flare-ups of the right foot that last 4 to 5 days, which cause swelling.  The Veteran did not report having any functional loss or functional impairment of the feet.  Upon examination the March 2016 VA examiner noted the Veteran had pain in his left foot that was not accentuated on use.  He had pain on manipulation of the left foot that was accentuated on manipulation.  There was no indication of swelling or extreme tenderness of plantar surfaces.  The Veteran's symptoms were relieved with the use of orthotics.  There was no objective evidence of marked deformity or marked pronation of the feet.  His weight-bearing line did not fall over or medial to the great toe.  He did not demonstrate inward bowing of the Achilles' tendon or marked inward displacement and severe spasm of the Achilles' tendon.  The Veteran did not have Morton's neuroma, metatarsalgia, hammer toe, hallux valgus or hallux rigidus.  During the examination the Veteran demonstrated pain in the left foot that did not contribute to functional loss or limitation, even during flare-ups.  He did not have pain in the right foot.  The March 2016 VA examiner noted there was no functional loss of the bilateral lower extremity attributable to the claimed condition.  Additionally, there was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot is used repeatedly over a period of time.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

The Veteran was provided a VA examination in May 2017.  The May 2017 VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner noted diagnoses of bilateral pes planus, bilateral hammer toes and bilateral plantar fasciitis.  The Veteran stated that he experiences pain that worsens when standing and walking and flare-ups when he starts moving around.  He further reported he has trouble walking.  Upon examination the Veteran had bilateral foot pain on use and manipulation of the feet.  There was an indication of bilateral swelling on use.  The Veteran used arch supports that relieved both sides.  He had bilateral extreme tenderness of plantar surfaces that was improved with orthopedic shoes or appliances.  He had bilateral decreased longitudinal arch height.  There was no objective evidence of marked deformity or pronation of the feet.  The Veteran did not have inward bowing or marked inward displacement of the Achilles tendon.  The May 2017 VA examiner noted bilateral hammer toe of the second toe.  The VA examiner further noted bilateral functional loss and limitation of motion due to pain on movement, pain on weight-bearing, swelling and deformity.  There was no functional loss during flare-ups due to pain, weakness, fatigability, or incoordination.  

After reviewing all the evidence of record, the Board finds that the evidence is against a finding that the Veteran's bilateral pes planus warrants a rating in excess of 30 percent.

The Board notes that the Veteran's bilateral pes planus has not been manifested by marked pronation, extreme tenderness or plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles manipulation , that was not improved by orthopedic shoes or appliances.  Accordingly, a 50 percent evaluation for bilateral pes planus under Diagnostic Code 5276 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2016).

Moreover, there is no evidence of bilateral claw foot (pes cavus) to warrant a higher evaluation under Diagnostic Code 5278.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2016).

With regard to diagnostic Code 5284, the maximum 40 percent rating is assigned only for actual loss of use of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).  As there is no evidence that the Veteran had actual loss of use of either his left foot or right foot, a rating in excess of 30 percent is not warranted.  Id.   

The Board has also considered whether the record shows that the Veteran was entitled to a higher rating based on additional functional loss or impairment under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. 202, Burton v. Shinseki, 25 Vet. App. 1 (2011).  In considering additional limitation of function, the Board acknowledges the Veteran's complaints of pain on use.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's complaints of pain and difficulty walking are well documented and were considered in the current 30 percent rating.  However, even considering the Veteran's pain, weakness, and limitation of function, there is no persuasive evidence that the Veteran's disability is pronounced in order to warrant a rating of 50 percent. 

The Board recognizes the limitations that the Veteran has as a result of his service-connected bilateral pes planus.  However, these limitations, including the Veteran's pain and interference with standing and walking, have been considered in the 30 percent rating assigned.      

As noted above, the Board has considered the Veteran's lay statements regarding the severity of his disability, to include pain.  The Veteran is competent to give evidence about what he observes and experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See Layno, 6 Vet. App. at 465.  However, the Veteran has not been shown to have the requisite expertise to be deemed competent to opine as to application of the schedular diagnostic code criteria.  As such, the Veteran's belief that he is entitled to a higher rating is outweighed by the objective clinical findings.  While the Board considered the Veteran's reported symptoms, the Board assigns greater probative value to the objective clinical findings in the VA examination reports and VA medical treatment records which were recorded following physical examinations of the Veteran.  

In light of the above, a rating in excess of 30 percent is not warranted for the Veteran's bilateral pes planus at any time during the period on appeal.  See Hart, 21 Vet. App. at 519.  As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an increased rating for bilateral pes planus, currently rated as 30 percent disabling, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


